UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7622


MARCUS D. THOMAS,

                Plaintiff - Appellant,

          v.

L. ROSS, RN; E. JOHNSON, RN; D. SPIERS, DON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-00989-TSE-MSN)


Submitted:   January 14, 2016              Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus D. Thomas, Appellant Pro Se. Elizabeth Martin Muldowney,
RAWLS,   MCNELIS  &  MITCHELL,   PC, Richmond,   Virginia,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marcus D. Thomas appeals the district court’s order denying

relief   on   his    42    U.S.C.    § 1983     (2012)    complaint.      We   have

reviewed the record and find no reversible error.                 Specifically,

we    conclude      that    Thomas     has     presented    no   evidence      that

Defendants    fabricated       the    documents    submitted     in    support   of

their motion for summary judgment and that the district court

did   not   err     in    denying    Thomas’    motions    for   appointment     of

counsel and to subpoena witnesses.              Accordingly, we deny Thomas’

motion for appointment of counsel and affirm for the reasons

stated by the district court.                  Thomas v. Ross, No. 1:13-cv-

00989-TSE-MSN (E.D. Va. Sept. 29, 2015).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                         2